DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 02/20/2020.  Claims 1-17 are currently pending and have been examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a pneumatic robotic tool, classified in B24B23/026.
II. Claim 12-17, drawn to a method of robotically finishing a workpiece, classified in B24B1/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of group II can be practiced by a chemical-mechanical polishing (CMP) apparatus which is a materially different product.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would a search in at least CPC B24B 23/026 along with a unique text search. Group II would not be searched as above and would require at least a search in CPC B24B 1/00 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ed Green on 06/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “each breather vent” is indefinite because above it was recited that it was at least one, where the each implies more than one vent. For purposes of examination the Office will interpret the limitation to read as “said at least one breather vent”.
Claim 5 is rejected as being dependent on claim 4.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (Chinese Patent No. CN109590853) in view of Chan et al (Chinese Patent No. CN105798747), hereinafter referred to as Dai and Chan, respectively.
	Regarding claim 1, Dai discloses in figure 1, a pneumatic robotic tool (fig 1 shows the whole tool) adapted to be attached to a robot arm (page 4, paragraph [0016]), comprising: 
	a housing (10, 15, and 23, structural housing); 
	a pneumatic motor (3) disposed within the housing (3 is within the housing), wherein a first cavity is defined within the housing between the pneumatic motor and an end of the housing affixed to the robot arm (fig 2, showing a space between the motor 3 and the top plate 10); and 
	a double-acting pneumatic piston (page 8, paragraph [0036], 12), having a pneumatic chamber fore and aft (a double-acting cylinder has two chambers and must have two inlets, one for each chamber, fore and aft of the piston, evidence of those ports are shown as 11 and 13 are inlets disposed at each end of the cylinder housing, showing that 12 has two pneumatic chambers, fore and aft of the piston) of a piston member (14), disposed about the motor (12) and moveably suspending the motor within the housing such that the motor exhibits compliance motion (pages 8-9 and 12, paragraphs [0037 and 0051], the cylinder is controlled independently for normal force control), throughout a predetermined range, toward or away from the robotic arm (pages 8-9 and 12, paragraphs [0037 and 0051], the cylinder and rod has a predetermined range, fig 1, shows 14 moves in an axis that moves tool in-line with the axis along the robotic arm).
	Dai does not explicitly disclose a plurality of double-acting pneumatic pistons, each having a pneumatic chamber fore and aft of a piston member, disposed around the motor and moveably suspending the motor within the housing such that the motor exhibits compliance motion, throughout a predetermined range, toward or away from the robotic arm (emphasis added).
	Chan teaches in figure 1, a pneumatic robotic tool (1) adapted to be attached to a robot arm (fig 4, 3), comprising: 
	a housing (11 and 13); 
	a central axial cylinder (14) disposed within the housing (14 is between 11 and 13); and 
	a plurality of radial cylinders (15) disposed around the central axial cylinder (14) and moveably suspending the motor within the housing such that the motor exhibits compliance motion, throughout a predetermined range, toward or away from the robotic arm (page 7, paragraph [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai with the teachings of Chan to incorporate a plurality of cylinders because adding a plurality of cylinders realizes the smooth transmission motion through the axial cylinder and the radial cylinders, improves the safety of polishing operations, and further increases the ability of the tool to realize real-time adjustment of the polishing force which ensures the maximum contact (page 4, paragraph [0019], summarized).
	Regarding claim 2, Dai as modified further discloses the tool of claim 1 wherein a compliance force of the tool is determined by air pressures in fore and aft chambers of each double-acting pneumatic piston (page 12, paragraph [0051], lines 474-477).
	Regarding claim 8, Dai as modified further discloses the tool of claim 1 further comprising: a motor drive pneumatic fluid line coupling affixed to the housing (page 8, paragraph [0034], 6); and a flexible pneumatic supply tube connected, in pneumatic fluid flow relationship, between the motor drive pneumatic fluid line coupling and a motor drive pneumatic fluid port of the motor (page 8, paragraph [0035]).
	Regarding claim 9, Dai as modified further discloses the tool of claim 8 wherein vibration, force, or torque imparted to a pneumatic fluid supply line attached to the motor drive pneumatic fluid line coupling is not transmitted to the motor (fig 1, 6, the coupling provides independent coupling of the motor to the exterior housing such that movement on the exterior is not transmitted through to the motor).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (Chinese Patent No. CN109590853) in view of Chan et al (Chinese Patent No. CN105798747), as applied to claims 2 and 1 above, respectively, and in further view of Xie et al (US Patent No. 10,029,347), hereinafter referred to as Dai, Chan, and Xie, respectively.
	Regarding claim 3, Dai further discloses the tool of claim 2 further comprising: a first pneumatic fluid line connected in pneumatic fluid flow relationship to the aft chamber of at least one double-acting pneumatic piston (page 8, paragraph [0035], fluid enters through A11); and a second pneumatic fluid line connected in pneumatic fluid flow relationship to the fore chamber of the at least one double- acting pneumatic piston (page 8, paragraph [0035], fluid enters through B13).
	Dai as modified does not explicitly disclose a first pneumatic fluid line coupling affixed to the housing; and a second pneumatic fluid line coupling affixed to the housing.
	Xie teaches in figure 1, a pneumatic machining device (100) comprising:
	a body (30);
	a pneumatic motor disposed within the housing (90); and 
	a pneumatic piston (33) for adjusting the motor in a linear direction (col 2, lines 23-32);
	a pneumatic fluid line coupling affixed to the housing (312), and connected in pneumatic fluid flow relationship to the chamber of the pneumatic piston (col 2, lines 23-32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dai with the teachings of Xie to incorporate the pneumatic fluid line coupling to be attached to the housing and to the aft chamber because per MPEP 2143(I)(A) the combination of old elements has been held to be obvious over the prior art. Where in the instant case to include the pneumatic line coupling as taught by Xie in the system of Dai as modified, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the pneumatic line coupling as taught by Xie in the system of Dai as modified because the claimed invention is merely a combination of old elements, the elements being the housing and the separate coupling to separate the exterior lines from the interior lines. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of separating the exterior pneumatic lines from the interior pneumatic lines of the apparatus making the apparatus easier to maintain.
	Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dai with the teachings of Xie to incorporate a second pneumatic fluid line coupling to be attached to housing connected in pneumatic fluid flow to the fore chamber because per MPEP 2144.04(VI)(B) to have duplicated structure has been held to be obvious over the prior art. Where in the instant case to have duplicated the pneumatic line coupling of the first pneumatic line to the first chamber of the double-acting piston with a second pneumatic line coupling to couple the second chamber of the double-acting pistion is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.
	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (Chinese Patent No. CN109590853) in view of Chan et al (Chinese Patent No. CN105798747), as applied to claim 2 above, and in further view of Lawson (US Patent No. 7,137,763), hereinafter referred to as Dai, Chan, and Lawson, respectively.
	Regarding claim 4, Dai as modified discloses the elements of the claimed invention as stated above in claim 2, but does not explicitly disclose at least one breather vent, comprising a screen, in the housing, each breather vent adapted to allow air to flow through it in either direction while restricting ingress of particulates into the housing interior
	Lawson teaches a pneumatic robotic tool (fig 1, 10), comprising: 
	a housing (fig 1, 30); 
	a pneumatic motor disposed within the housing (fig 2, 14), wherein a first cavity is defined within the housing between the pneumatic motor and an end of the housing affixed to the robot arm (fig 2, 20 has a cavity);
	a pneumatic piston (col 6, line 21, 164); and
	at least one breather vent (col 3, lines 33-37, 32), comprising a screen (fig 2, 32 has a screen), in the housing (30), breather vent adapted to allow air to flow through it in either direction while restricting ingress of particulates into the housing interior (col 3, lines 33-37, 32 is open to the atmosphere and allows airflow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dai with the teachings of Lawson to incorporate the breather vent and screen because per MPEP 2143(I)(A) the combination of old elements has been held obvious over the prior art. Where in the instant case to include the opening and screen as taught by Lawson in the system of Dai as modified, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the opening and screen as taught by Lawson in the system of Dai as modied because the claimed invention is merely a combination of old elements, the elements being a housing and an opening and a screen in the opeing. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of equalizing the pressure inside the apparatus to the atmosphere to reduce excess pressures on the interior portion of the apparatus.
	Regarding claim 5, Dai as modified further discloses the tool of claim 4 wherein the breather vents prevent substantial air pressure change within at least the first cavity, due to compliance motion of the motor (32 is open to the exterior pressure and therefore the pressure remains equal and therefore prevents air pressure change within the first cavity).

Allowable Subject Matter
Claims 6-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 6, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “an air pressure equalization passage connecting the first cavity and the second cavity in air flow relationship” together in combination with the rest of the limitations in the independent claim.
	Claim 7 would be allowed as being dependent on claim 6.
	Regarding claim 10, the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “a second rigid exhaust tube fixedly connected to the housing at a second end, the second rigid exhaust tube having an inner diameter larger than the first tube outer diameter and receiving the first rigid exhaust tube at a first end” together in combination with the rest of the limitations in the independent claim.
	Claim 11 would be allowed as being dependent on claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naderer er al (US PGPUB No. 2014/0005831) teaches a pneumatic piston and pneumatic bellows to adjust the upper plate. Liaw (US Patent No. 11,192,259) teaches a robotic arm having a grinding tool on the end effector. Merlet (US Patent No. 5,053,687) teaches an end effector for robotic arms having two plates and a plurality of actuator pistons around the plates. Jung et al (Korean Patent No. KR20160027771) teaches a robotic arm end effector with a polishing apparatus and a plurality of linear pistons to adjust the grinding force of the end effector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723